BROWN, Justice,
specially concurring.
I agree that the notice of appeal filed by appellants-Dibbles on September 1, 1982, was premature. Under Rule 2.01, Wyoming Rules of Appellate Procedure, this notice should be treated as being filed on February 25,1983, the date the final Decree of Distribution and Determination of Heir-ship was entered by the district court. I also agree that the bequests to appellants-Dibbles were void.
I do not believe that it is necessary to the issue here to discuss the right of appellant-Watson to appeal, and therefore, do not join in that portion of the majority opinion.